Exhibit 10.2

AMERISOURCEBERGEN DRUG CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

(Amended and Restated November 24, 2008)



--------------------------------------------------------------------------------

AMERISOURCEBERGEN DRUG CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

In recognition of the services provided to AmerisourceBergen Drug Corporation
(the “Sponsor”) and its Affiliates by certain management and highly compensated
employees, the Sponsor and its Affiliates maintain the AmerisourceBergen Drug
Corporation Supplemental Retirement Plan (the “Plan”) to provide such employees
with retirement benefits that would otherwise be unavailable by reason of
certain restrictive provisions of law applicable to the AmerisourceBergen Drug
Corporation Participating Companies Pension Plan. The Plan was frozen effective
as of June 30, 2007 and no further benefits accrued under the Plan after such
date. This Amendment and Restatement of the Plan is made November 24, 2008,
effective as of January 1, 2005, unless otherwise noted, and incorporates
changes required to comply with Section 409A of the Internal Revenue Code.

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND CONSTRUCTION

   1

ARTICLE 2 BENEFITS

   2

ARTICLE 3 DISTRIBUTIONS TO PARTICIPANTS

   3

ARTICLE 4 DEATH BENEFITS

   3

ARTICLE 5 VESTING

   4

ARTICLE 6 FUNDING

   4

ARTICLE 7 ADMINISTRATION

   4

ARTICLE 8 AMENDMENT AND TERMINATION

   5

ARTICLE 9 MISCELLANEOUS

   6

 

-i-



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

Section 1.1. Definitions. Whenever used in this Plan:

“Administrator” means the Benefits Committee; provided however, that in the
absence of a Benefits Committee, Administrator shall mean the Board.

“Affiliate” means any entity which (a) with the Sponsor, constitutes a
controlled group of corporations, a group of trades or businesses under common
control, or an affiliated service group, as defined in sections 414(b), (c), and
(m) of the Code, respectively, or (b) is required to be aggregated with the
Sponsor pursuant to section 414(o) of the Code.

“Beneficiary” means, for death benefits described in Sections 4.1 and 4.2, the
beneficiary for purposes of any benefits payable under the Pension Plan
subsequent to the Participant’s death, except to the extent that the beneficiary
is receiving a benefit under the Pension Plan pursuant to a qualified domestic
relations order as defined in section 414(p) of the Code.

“Benefits Committee” means the AmerisourceBergen Corporation Benefits Committee.

“Board” means the Board of Directors of AmerisourceBergen Corporation.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute of similar nature and purpose.

“Deferred Compensation Plan” means the Alco Standard Corporation 1985 Deferred
Compensation Plan transferred to the Sponsor, and any other plan or contract
designated by the Benefits Committee which involves a Participant and a
Participating Employer.

“Eligible Employee” means any Employee who is a participant in the Pension Plan
and is a management, professional or highly compensated Employee who is
designated as an Eligible Employee by the Board, and has completed five years of
employment with a Participating Employer.

“Employee” means any individual employed by a Participating Employer.

“Participant” means (a) any Eligible Employee and (b) any former Eligible
Employee who has a Supplemental Pension Benefit greater than zero and who either
(1) continues to be employed by the Sponsor or an Affiliate, or (2) has a vested
interest in all or a portion of his Supplemental Pension Benefit pursuant to
Article 5 which has not been distributed pursuant to Article 3 or 4.

“Participating Employer” means the Sponsor and any Affiliate.



--------------------------------------------------------------------------------

“Pension Plan” means the AmerisourceBergen Drug Corporation Participating
Companies Pension Plan, as in effect on the date of reference.

“Plan” means the AmerisourceBergen Drug Corporation Supplemental Retirement Plan
as set forth herein.

“Plan Year” means the 12-month period commencing each October 1 and ending the
next following September 30.

“Separation from Service” means, for any Participant, his death, retirement,
discharge or any absence that causes him to cease to be an employee of the
Sponsor and all Affiliates, and in each case constitutes a “separation from
service” within the meaning of Treas. Reg. 1.409A-1(h).

“Sponsor” means AmerisourceBergen Drug Corporation.

“Supplemental Pension Benefit” means a Participant’s supplemental pension
benefit under the Plan, as determined pursuant to Section 2.1.

“Total and Permanent Disability” means Total Disability as that term is defined
in the Pension Plan.

Section 1.2. Gender and Number. The masculine pronoun shall include the
feminine; the singular shall include the plural; and vice versa.

ARTICLE 2

BENEFITS

Section 2.1. Supplemental Pension Benefits. A Participant’s Supplemental Pension
Benefit shall equal the excess of (a) over (b), if any, when:

(a) is the benefit that would have been payable to the Participant under the
Pension Plan as of the Participant’s Separation from Service if (1) the
limitations of sections 401(a)(17) and 415 of the Code did not apply and (2) the
Participant’s compensation for purposes of calculating benefits under the
Pension Plan had not been reduced in connection with a Deferred Compensation
Plan; and

(b) is the benefit payable to the Participant under the Pension Plan as of the
Participant’s Separation from Service.

(c) In the event a Participant’s benefit under the Pension Plan is subject to a
qualified domestic relations order as defined in section 414(p) of the Code
which does not also apply to this Plan, the Supplemental Pension Benefit shall
be calculated and paid as if no qualified domestic relations order was in
existence.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 3

DISTRIBUTIONS TO PARTICIPANTS

Section 3.1. Distribution of Supplemental Pension Benefit. A Participant’s
Supplemental Pension Benefit under the Plan, to the extent vested under Article
5, shall be paid to the Participant in the form of a lump sum distribution as
soon as administratively practicable following (but in no event later than 75
days following) the date that is six months after the Participant’s Separation
from Service.

ARTICLE 4

DEATH BENEFITS

Section 4.1. Supplemental Pension Death Benefits for Death Prior to Benefit
Commencement.

(a) The death benefit payable to the Beneficiary of a Participant who dies at a
time when he has a vested right to a benefit under the Pension Plan and prior to
the date payment of the Supplemental Pension Benefit is made pursuant to
Section 3.1 shall equal the excess of (1) over (2), if any, when:

(1) is the benefit that would have been payable to the Participant’s Beneficiary
under the Pension Plan, determined on the basis of the Participant’s benefit
under the Pension Plan calculated as of the Participant’s death if (A) the
limitations of sections 401(a)(17) and 415 of the Code did not apply and (B) the
Participant’s compensation for purposes of calculating benefits under the
Pension Plan had not been reduced in connection with a deferred Compensation
Plan; and

(2) is the benefit payable to the Participant’s Beneficiary under the Pension
Plan as of the Participant’s death.

(b) The benefit payable to a Beneficiary pursuant to paragraph (a) shall be paid
to the Beneficiary as soon as administratively practicable following the
Participant’s death (but in no event later than March 15 of the calendar year
following the calendar year in which the Participant died) in the form of a
single sum distribution.

Section 4.2. Qualified Domestic Relations Order. In the event the death benefit
under the Pension Plan is subject to a qualified domestic relations order as
defined in section 414(p) of the Code which does not apply to this Plan, the
death benefit provided by this Plan shall be calculated and paid as if no
qualified domestic relations order was in existence.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 5

VESTING

Section 5.1. Vesting of Supplemental Pension Benefit. Except as may otherwise be
provided in any written employment agreement between the Participant and the
Sponsor, a Participant shall be vested in his Supplemental Pension Benefit only
if and to the extent that the Participant has a vested right to a benefit under
the Pension Plan.

Section 5.2. Forfeiture for Cause. Notwithstanding any provision of the Plan to
the contrary, a Participant shall be divested of, and shall immediately forfeit,
such benefit to which he (or his Beneficiary) is otherwise entitled under the
Plan in the event the Participant engages in any conduct which, in the
reasonable opinion of the Board, is detrimental to the best interests of a
Participating Employer. Such conduct shall include accepting employment with a
competitor of a Participating Employer within a period of time following his
Separation from Service and in a geographic area that the Board deems
inappropriate.

ARTICLE 6

FUNDING

Section 6.1. Funding of Benefits. The Board may, but shall not be required to,
authorize the establishment of a trust by the Sponsor to serve as the funding
vehicle for the benefits described in Articles 2 and 4 hereof. In any event, the
obligation of Participating Employers hereunder shall constitute a general,
unsecured obligation, payable solely out of general assets, and no Participant
shall have any right to any specific assets of a Participating Employer.

ARTICLE 7

ADMINISTRATION

Section 7.1. Plan Administrator. The Administrator shall be the administrator of
the Plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended from time to time (“ERISA”).

Section 7.2. Duties and Powers of the Benefits Committee. The Benefits Committee
shall have full power and authority to construe, interpret and administer this
Plan, and such greater power and authority as determined by the Board, and may,
to the extent permitted by law, make factual determinations, correct defects,
supply omissions, resolve ambiguities and reconcile inconsistencies to the
extent necessary to effectuate the Plan and, subject to Section 7.3, the
Benefits Committee’s actions in doing so shall be final and binding on all
persons interested in the Plan. The Benefits Committee may from time to time
adopt rules and regulations governing the operation of this Plan and may employ
and rely on such legal counsel, such actuaries, such accountants and such agents
as it may deem advisable to assist in the administration of the Plan.

 

-4-



--------------------------------------------------------------------------------

Section 7.3. Claims Procedure.

(a) The Administrator will advise each Participant and Beneficiary of any
benefits to which he is entitled under the Plan. If any person believes that the
Administrator has failed to advise him of any benefit to which he is entitled,
he may file a written claim with the Administrator. The claim shall be reviewed,
and a response provided, within 90 days of the Administrator’s receipt of the
claim; provided, however, that in special circumstances the Administrator may
extend the response period for up to an additional 90 days provided the
Administrator so notifies the claimant in writing and specifies the reason or
reasons for such extension. Every claimant who is denied a claim for benefits
shall be provided with written notice setting forth in a manner calculated to be
understood by the claimant:

(1) the specific reasons or reasons for the denial;

(2) specific reference to pertinent Plan provisions on which denial is based;

(3) a description of any additional material or information necessary for the
claimant to perfect the claim; and

(4) an explanation of the claim review procedure set forth in paragraph (b),
below.

(b) Within 60 days of receipt by a claimant of a notice denying a claim under
the Plan under paragraph (a), the claimant or his duly authorized representative
may request in writing a full and fair review of the claim by the Benefits
Committee. The Benefits Committee may extend the 60-day period where the nature
of the benefit involved or other attendant circumstances make such extension
appropriate. In connection with such review, the claimant or his duly authorized
representative may review pertinent documents and may submit issues and comments
in writing. The Benefits Committee shall make a decision promptly, and not later
than 60 days after the Benefits Committee’s receipt of a request for review,
unless special circumstances (such as the need to hold a hearing, if the
Benefits Committee deems one necessary) require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of a request for review. The decision on
review shall be in writing and shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, and specific
references to the pertinent Plan provisions on which the decision is based.

ARTICLE 8

AMENDMENT AND TERMINATION

Section 8.1. Authority to Amend. The Board may amend the Plan, by or pursuant to
resolution, at any time in any manner whatsoever; provided however that the
Benefits Committee may make all technical, administrative, regulatory, or
compliance amendments to the Plan, and may make any other amendment which will
not increase the cost of the Plan to the Participating Employers and the Sponsor
by more than $100,000, or such greater

 

-5-



--------------------------------------------------------------------------------

amount as determined by the Board, as the Benefits Committee shall deem
necessary or appropriate without the approval of the Board or any Participating
Employer. Amendments made by the Benefits Committee shall be in writing and
signed by at least one Committee member.

Section 8.2. Right to Terminate. Continuance of the Plan is completely voluntary
and is not assumed as a contractual obligation of the Participating Employers.
The Sponsor shall have the right at any time for any reason to terminate the
Plan, by resolution of the board. Furthermore, each Participating Employer may
discontinue its participation in the Plan at any time by or pursuant to
resolution of its board of directors or other governing body.

Section 8.3. Effect of Amendment or Termination. No amendment or termination of
the Plan shall decrease or restrict any vested benefit which a Participant (or
Beneficiary) has accrued under the Plan, as of the date of termination or
amendment of the Plan based on the Participant’s accrued benefit under the
Pension Plan on such date, unless the Participant (or Beneficiary) would have
been entitled to a smaller benefit if the Plan had not been amended or
terminated. For avoidance of doubt, however, the Sponsor may terminate the Plan
and provide for immediate distributions of all benefits accrued hereunder (as
though each Participant had experienced a Separation from Service as of the date
of such termination), subject to the requirements of Treas. Reg. §
1.409A-3(j)(4)(ix) or any succeeding regulations.

ARTICLE 9

MISCELLANEOUS

Section 9.1. No Right to Employment. Nothing contained herein (a) shall be
deemed to exclude a Participant from any compensation, bonus, pension,
insurance, severance pay or other benefit to which he otherwise is or might
become entitled to as an Employee or (b) shall be construed as conferring upon
an Employee the right to continue in the employ of a Participating Employer.

Section 9.2. No Compensation for Other Benefits. Any amounts payable hereunder
shall not be deemed salary or other compensation to a Participant for the
purposes of computing benefits to which he may be entitled under any other
arrangement established by a Participating Employer for the benefit of its
employees.

Section 9.3. Rights and Obligations. The rights and obligations created
hereunder shall be binding on a Participant’s heirs, executors and
administrators and on the successors and assigns of the Participating Employers.

Section 9.4. Payments to Representatives. If any Participant or Beneficiary
entitled to receive any benefits hereunder is determined by the Administrator,
or is adjudged to be, legally incapable of giving valid receipt and discharge
for such benefits, the benefits shall be paid to a duly appointed and acting
conservator or guardian, or other legal representative of such Participant or
Beneficiary, if any, and if no such legal representative is appointed and
acting, to such person or persons as the Administrator may designated. Such
payments shall, to the extent made, be deemed a complete discharge for such
payments under this Plan.

 

-6-



--------------------------------------------------------------------------------

Section 9.5. Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania.

Section 9.6. Nonalienation. Except as hereinafter provided with respect to
family disputes, the rights of any Participant or Beneficiary under this Plan
are personal and may not be assigned, transferred, pledge or encumbered, and any
attempt to do so shall be void. In cases of family disputes, the Participating
Employers will observe the terms of the Plan unless and until ordered to do
otherwise by a state or federal court. As a condition of participation, a
Participant agrees to hold the Participating Employers harmless from any claim
that arises out of the Participating Employers’ obeying the final order of any
state or Federal court, whether such order effects a judgment of such court or
is issued to enforce a judgment or order of another court. For purposes of this
Section 9.6, “family dispute” means a dispute relating to provision of child
support, alimony payments, or marital property rights to a spouse, former spouse
or other dependent of the Participant.

Section 9.7. Limitations on Obligations. Neither the Sponsor (nor any other
Participating Employer) nor any member of the Board shall be responsible or
liable in any manner to any Participant, Beneficiary or any person claiming
through them for any benefit or action taken or omitted in connection with the
granting of benefits, the continuation of benefits, or the interpretation and
administration of this Plan.

Section 9.8. Withholding. If the Participating Employer is required to withhold
amounts under applicable federal, state or local tax laws, rules or regulations,
the Participating Employer shall be entitled to deduct and withhold such amounts
from any cash payment made pursuant to this Plan.

Section 9.9. Lost Payees. Any benefit payable under the Plan shall be deemed
forfeited if the Administrator is unable to locate the Participant or
Beneficiary to whom payment is due; provided, however, that such benefit shall
be reinstated if a claim is made by the Participant or Beneficiary for the
forfeited benefit.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been adopted this 24th day of November, 2008.

 

Attest:   AMERISOURCEBERGEN CORPORATION By:  

/s/ Vicki Bausinger

  By:  

/s/ John G. Chou

    Title:   Senior Vice President, General Counsel and Secretary

 

-8-